Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed October 20, 2020 is acknowledged.  Claims 3-5, 7 and 10-12 are amended.  Now, Claims 1-14 are pending.

Double Patenting Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of copending Application No. 17/048,372. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reason: The organosilicon compound according to claim 2 of the copending Application is fully encompassed by the polymer according to Claim 1 of the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3 and 7-14 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Schindler (US 2005 0119421).
	Schindler discloses a curable composition (e.g., adhesive, coating, etc.) comprising an alkoxysilane-terminated polymer of formula (1) by reacting a prepolymer having reactive hydroxyl, amino or mercapto end groups with an isocyantosilane of formula (2)(e.g., isocyanatomethylmonoalkoxysilane); a crosslinker silane (i.e., curing agent) and an amine based catalyst. ([0012]-[0020], [0023], [0043], [0045], [0047] and Examples) Suitable backbone of the alkoxysilane-terminated polymers include poly(meth)acrylates, polysiloxane-urethane copolymers, polyurethanes, etc. ([0027]) The alkoxysilane-terminated polymers read on the presently claimed polymer represented by the structure formula (1), where Y is NH, A1-A2 together constitutes a divalent linking group containing a heteroatom, and n is 2.
	 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Schindler in view of Carloff (US 2012 0172563) or Odian (Principles of Polymerization, 4th Ed., Wiley-Interscience, 2004).
	Schindler discloses an alkoxysilane-terminated polymethacrylate, supra, which is incorporated herein by reference. The polymethacrylate corresponds to Applicant’s structure formula (3), where Z is a single bond and m is a number of at least 1. Schindler is silent on the Intercedence presently claimed R4. However, Carloff teaches that the shorter the alkyl chain in the ester group of polymethacrylate, the higher the glass transition temperature and thus the heat resistance. To this end, a polymethacrylate having an ester group containing methyl moiety (i.e., polymethyl methacrylate) would the highest glass transition temperature/heat resistance. ([0003]-[0004]) Alternatively, methyl methacrylate is by far the most import methacrylic ester monomer, accounting for 90% of the volume of methacrylic ester monomer as taught by Odian. (page 307) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ methyl methacrylate monomer to prepare Schindler’s polymethacrylate because it is widely available, and it leads to a polymethacrylate with excellent heat resistance. 


9.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Schindler does not teach or fairly suggest the presently claimed leaving group (L) in the poly(meth)acrylate compound of structure formula (4).


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
September 2, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765